DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7 June 2021 has been entered.  Applicant’s amendments to the Title have overcome the Specification objection.  The objection to the Specification has been withdrawn.  
Applicant’s arguments, see paragraph entitled, “35 U.S.C. §§ 102 & 103 Rejections” pages 5-6, filed 7 June 2021 have been fully considered and but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.
Status of the Claims
In the amendment dated 21 September 2020, the status of the claims is as follows: Claims 1, 4, and 7-8 have been amended.  Claims 6 and 9 have been cancelled.
Claims 1-5 and 7-8 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP-H05595568-B1, referencing provided English translation for written text and the original document for figures) in view of Tani et al. (JP-2828879-B2, referencing provided English translation for written text and the original document for figures).
Regarding claim 1, Narita teaches a laser processing device (fig. 1) comprising: a laser source (fig. 1, 12); a collimator (fig. 3, 16E) that collimates light generated by the laser source (“into parallel light,” page 4, line 46); an optical element (spectroscopic unit, fig. 3, 16F) including a converter that converts the collimated light into a plurality of beams of collimated light (“plurality of annular lights R1, R2, R3,” page 5, line 22) which respectively have optical axes that are different from each other (fig. 3, as depicted, R1, R2, and R3 have different axes) and that transmits the beam of light (“16F splits each wavelength base laser incident from the collimating unit 16E,” page 4, line 46 to page 2, line 1).  Narita does not explicitly disclose a focusing element configured to focus the beams of light onto separate locations on one or more workpieces, such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces (although Narita teaches a focusing element 16G in fig. 3, described page 5, line 16).
However, in the same field of endeavor of laser processing devices, Tani teaches a focusing element (condensing lens 5, fig. 2) configured to focus the beams of light onto separate locations (“The plurality of laser beams split by the prism 3 are condensed by the condensing lens 4 and condensed in different spots at different points,” page 3, lines 14-15) on one or more workpieces (workpieces 13 and 14, fig. 3), such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces (“since the welding start point starts at two points, the thermal deformation generated in the workpieces 13 and 14 is reduced,” page 4, lines 15-16; examiner is construing the distribution of heating to the workpieces as meeting the claimed limitation for configuring the laser beams such that the optical intensity is reduced).
Tani, figs. 2 and 3

    PNG
    media_image1.png
    500
    273
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    262
    237
    media_image2.png
    Greyscale

Therefore, it would have been obvious to adapt Narita in view of Tani where the focusing element taught by Narita was configured to focus the beams of light onto separate locations on one or more workpieces, such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces for the advantage of reducing distortion generated in the object due to porosity caused by a confined gas, enabling laser welding with minimal distortion as a result of dispersing the heating points on the workpieces (Tani, page 2, lines 7-8; page 3, lines 1-2; and page 4, lines 39-40).
Regarding claim 2, Narita does not teach claim 2.
However, Tani teaches wherein: the converter (fig. 2, roof prism 3) of the optical element (fig. 2) has a wedge shape (depicted with a wedge shape in fig. 3) that has at least two faces (“symmetrical entrance surface inclined left and right” page 3, lines 7-8), and the converter is disposed within the collimated light (“parallel light,” page 3, line 7) so that a ridge line of the wedge shape faces toward the laser source (“laser beam emitted…downward,” page 3, lines 4-5; “roof-shaped prism 3 has a symmetrical entrance surface inclined left and right upward in the figure,” page 3, lines 7-8).
Therefore, it would have been obvious to adapt Narita in view of Tani wherein: the converter of the optical element has a wedge shape that has at least two faces, and the converter is disposed within the collimated light so that a ridge line of the wedge shape faces toward the laser source because a converging lens combined with a triangular prism reduces distortion and thermal deformation in comparison with other methods of welding (page 2, lines 20-22).
Regarding claim 3, Narita teaches wherein: the converter (fig. 3, 16F) of the optical element has a conical shape (“cone lens,” page 5, line 3), and the converter is disposed within the collimated light so that an apex of the conical shape faces toward the laser source (fig. 3, as depicted, the apex of the cone lens, 16F, points toward guide optical system, 14, which connects to the laser source, as shown in fig. 1).
Regarding claim 7, Narita teaches a laser processing method (“the laser processing apparatus 10 processes the workpiece 8,” page 3, lines 19-20) comprising: collimating light (“parallel light,” page 4, line 46) generated by a laser source using a collimator (page 4, lines 45-46); converting the collimated beams of collimated light (“plurality of annular lights R1, R2, R3,” page 5, line 22) that respectively have optical axes that are different from each other (fig. 3, as depicted, R1, R2, and R3 have different axes), and transmitting the beams of light (“16F splits each wavelength base laser incident from the collimating unit 16E,” page 4, line 46 to page 2, line 1), using an optical element (spectroscopic unit, fig. 3, 16F).  Narita does not explicitly disclose focusing the beams of light onto separate locations on one or more workpieces, such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces using a focusing element (although Narita teaches a focusing element 16G in fig. 3, described page 5, line 16).
However, in the same field of endeavor of laser processing devices, Tani teaches focusing the beams of light onto separate locations (“The plurality of laser beams split by the prism 3 are condensed by the condensing lens 4 and condensed in different spots at different points,” page 3, lines 14-15) on one or more workpieces (workpieces 13 and 14, fig. 3), such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces (“since the welding start point starts at two points, the thermal deformation generated in the workpieces 13 and 14 is reduced,” page 4, lines 15-16; examiner is construing the distribution of heating to the workpieces as meeting the claimed limitation for configuring the laser beams such that the optical intensity is reduced) using a focusing element (condensing lens 5, fig. 2).
Therefore, it would have been obvious to adapt Narita in view of Tani where the focusing element taught by Narita was configured to focus the beams of light onto separate locations on one or more workpieces, such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces for the advantage of reducing distortion generated in the object due to porosity caused by a confined gas, enabling laser welding with minimal distortion as a result of dispersing the heating points on the workpieces (Tani, page 2, lines 7-8; page 3, lines 1-2; and page 4, lines 39-40).
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Narita as applied to claims 1 and 7 above and in view of Matsuki et al. (JP-4359529-B2, referencing provided English translation for written text and the original document for figures).
Narita teaches the invention as described above as well as beams of light (“plurality of annular lights R1, R2, R3,” page 5, line 22) but does not explicitly disclose claims 4 or 5 (although Narita does teach the technique of using supply powder, page 3, lines 27-28, as well as a moving mechanism, page 3, lines 40-45).
However, regarding claim 4, Matsuki teaches: a cladding section (fig. 1, feed mechanism, 26) including a cladding material supply portion (storage portion, 26a) that supplies cladding material for a cladding process (supplies copper alloy powder, page 3, lines 29-32), wherein the cladding section performs the cladding process by supplying the cladding material (fig. 2; fig. 2 described at page 4, lines 6-10) to the workpiece (cylinder head, 12) from the cladding material supply portion (nozzle 29 is connected to the feed mechanism 26, page 4, line 6) and irradiating the beams of light onto the supplied cladding material (“irradiated,” page 4, line 7) while the cladding material supply portion and the beams of light move relative to the workpiece (“the table 22, the feed mechanism 26, and the laser oscillation mechanism unit 30…are synchronized with each other under the action of the main controller 40,” page 4, lines 7-10).  Regarding claim 6, Matsuki teaches wherein: the cladding section performs the cladding process (fig. 2) to form a valve seat of a cylinder head (12) for an internal combustion engine (“four-cylinder engine,” page 3, line 24).
Therefore, it would have been obvious to adapt Narita in view of Matsuki wherein the cladding section performs the cladding process by supplying the cladding material to the workpiece from the cladding material supply portion and irradiating the beam of light onto the supplied cladding material while the cladding material supply portion and the beam of light move relative to the workpiece in order to synchronize movement of the power supply mechanism with the laser radiation source so as to Matsuki, page 2, lines 24 to 42).  
Regarding claim 8, Narita teaches the invention as described above as well as beams of light (“plurality of annular lights R1, R2, R3,” page 5, line 22) but does not explicitly disclose claim 8 (although Narita does teach the technique of using supply powder, page 3, lines 27-28, as well as a moving mechanism, page 3, lines 40-45).
However, Matsuki teaches using a cladding section (fig. 1, feed mechanism, 26) including a cladding material supply portion (storage portion, 26a) that supplies cladding material for a cladding process (supplies copper alloy powder, page 3, lines 29-32), and performing the cladding process by supplying the cladding material (fig. 2; fig. 2 described at page 4, lines 6-10) to the workpiece (cylinder head, 12) from the cladding material supply portion (nozzle 29 is connected to the feed mechanism 26, page 4, line 6) while moving the cladding material supply portion and the beams of light relative to the workpiece (“the table 22, the feed mechanism 26, and the laser oscillation mechanism unit 30…are synchronized with each other under the action of the main controller 40,” page 4, lines 7-10) and irradiating the beams of light onto the supplied cladding material (“irradiated,” page 4, line 7).
Therefore, it would have been obvious to adapt Narita in view of Matsuki by using a cladding section including a cladding material supply portion that supplies cladding material for a cladding process, and performing the cladding process by supplying the cladding material to the workpiece from the cladding material supply portion while moving the cladding material supply portion and the beam of light relative to the workpiece and irradiating the beam of light onto the supplied cladding material in order to synchronize movement of the power supply mechanism with the laser radiation source so as to facilitate a very specific pattern for cladding a valve seat because it is known in the art that radiating a Matsuki, page 2, lines 24 to 42).  
	Response to Argument
Applicant's arguments filed 7 June 2021 have been fully considered but they are not persuasive. 
On page 6, the Applicant states the following:
 “Because the beams produced in Narita are concentric, Narita fails to disclose "a focusing element configured to focus the beams of light onto separate locations on one or more workpieces, such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces," as recited in amended claim 1; and "focusing the beams of light onto separate locations on one or more workpieces, such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces, using a focusing element," as recited in amended claim 7.

However, the Office has since changed the 35 USC 102 rejection to a 35 USC 103 rejection and has now combined Narita with Tani (JP-2828879-B2), who teaches that “by dividing the laser beam and irradiating a plurality of points, the heating points are dispersed, and it is possible to reduce thermal distortion or the like applied to the workpiece (page 4, lines 39-40).  The Office used Tani as a prior art reference for rejecting claim 2 in the Non-Final Office action dated 12 February 2021.  As a result, the Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the arguments do not apply to the new rejections of Narita combined with Tani provided on pages 3-6 of the current Office action.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/2/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761